Citation Nr: 1140553	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of residuals scar, status post laceration of the right middle finger, rated as 0 percent disabling.  

2.  Entitlement to service connection for residuals of a twisted middle finger.

3.  Entitlement to service connection for allergic rhinitis (claimed as sinus and breathing problems).

4.  Entitlement to service connection for left knee arthralgia, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for right shoulder myofascitis.

6.  Entitlement to service connection for mid-thoracic and lumbar back spasms.

7.  Entitlement to service connection for mild foraminal narrowing of the cervical spine, left C3-C4 to C6-C7 (cervical spine disability).


8.  Entitlement to service connection for lipoma of the right upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO, in pertinent part, granted service connection and assigned a 0 percent (noncompensable) rating for a scar of the right middle finger; and denied service connection for residuals of a twisted middle finger, residuals of the removal of cerebellar cavernous angioma, headaches, a lipoma of the right upper back, hearing loss disability, tinnitus, and right shoulder, left knee, neck, and low back disabilities.  

In a February 2008 rating decision, the RO granted the Veteran's claim for service connection for residuals of the removal of cerebellar cavernous angioma, to include headaches.  Because the February 2008 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In a May 2010 decision, the Board granted the Veteran's claim for service connection for tinnitus, denied his claim for service connection for a hearing loss disability, and remanded the remaining claims to the RO, via the Appeals Management Center (AMC), for additional development.  

The issues of the evaluation of the residual scar of the right middle finger, service connection for residuals of a twisted middle finger, and service connection for allergic rhinitis are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Left knee arthralgia was not manifest during active service and is not related to the Veteran's active service; the Veteran has left knee pain of unknown etiology that is not manifest to a degree of 10 percent or more. 

2.  Right shoulder myofascitis was not manifest during service and is not attributable to any incident in service.  

3.  Chronic mid-thoracic and lumbar back spasms were not manifest during service and are not attributable to any incident in service.  

4.  Mild foraminal narrowing of the cervical spine, left C3-C4 to C6-C7, (cervical spine disability) was not manifest during service and is not attributable to any incident in service.

5.  Lipoma of the right upper back was not manifest during service and is not attributable to any incident in service.



CONCLUSIONS OF LAW

1.  Left knee arthralgia was not incurred in or aggravated by service, nor are they due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 

2.  Right shoulder myofascitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  Mid-thoracic and lumbar back spasms was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011). 

4.  Mild foraminal narrowing of the cervical spine, left C3-C4 to C6-C7, (cervical spine disability) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

5.  Lipoma of the right upper back was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a September 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 
16 Vet. App. 370   (2002). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2004 letter complied with this requirement. 

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a post-rating March 2006 letter.  Subsequently, the RO/AMC readjudicated the claims in a July 2006 statement of the case (SOC), thus curing the timing deficiency in this latter letter.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) . 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  The RO also afforded the Veteran VA examinations in September 2010.  For the claims herein decided, these examinations were adequate because the examiner answered the relevant questions and explained the reasons for his conclusions, as discussed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for a lipoma of the right upper middle back and for right shoulder, left knee, neck, and low back disabilities are thus ready to be considered on the merits. 

Laws and Regulations

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Analysis

In his original August 2004 claim, the Veteran asserted that he injured his left knee twice during service and also developed chronic back and shoulder pain in service.  A December 2006 VA outpatient treatment record note that he reported that he injured his right shoulder in 2002.  During the September 2010 VA examinations, the Veteran said that he injured his right shoulder, left knee, neck, and back when he slipped on the flight deck in 2000; he said he was treated in sick bay for these injuries.  Also during a September 2010 VA examination, the Veteran said that he noticed a lump on his right upper back in 2001 and was told that it was fatty tissue and nothing to worry about. 

The Veteran's STRs do not include reports of physical examination or medical history at the time of enlistment or discharge.  A May 2000 record notes that the Veteran said that he had shoulder pain for 2 days and that he had been recently working out.  In July and August 2000, he denied unexplained muscle or joint aches lasting more than 3 days.  

A November 2000 record reflects that the Veteran was moving heavy objects on the flight deck when he tripped and fell.  He said that an object fell on his left shoulder during this incident.  He complained of a 3-day history of back pain.  On physical examination, range of motion of the lumbar spine was limited in flexion, extension, and lateral bending; there was pain on deep palpation and edema, but no numbness or gross deformities.  The assessment was thoracic paraspinal muscle strain/spasm.  He was advised to treat his back with hot, moist compresses, Flexeril, naproxen, and given light duty for 7 days.  A follow-up note six days later indicates that the Veteran achieved good symptom relief.  On physical examination there was increased tone of the left paraspinals, T8 - T11, with significant tenderness to palpation (left greater than right) with associated right rotation of vertebrae.  There was also tenderness to palpation of the left sacrum.  X-rays of the lower thoracic spine, lumbar spine, and sacrum showed no gross deformities or obvious fracture.  There was mild left phleboliths and mild narrowing of the right sacroiliac joint.  The assessment was persistent acute muscle spasm with possible sacral torsion with doubtful orthopedic etiology/pathology.  The Veteran was advised to continue with Naproxen, Flexeril, and heat therapy.  There are no subsequent records of treatment for the Veteran's back during service.

In May 2001, the Veteran twisted his right knee and received some follow-up treatment; STRs are unremarkable for any complaints, treatment, or diagnoses related to the left knee.  The Veteran's STRs are also unremarkable for any complaints, treatment, or diagnoses related to the Veteran's neck or lipoma of the upper right back.

The report of an October 2004 VA psychiatric examination reflects the Veteran's history of brain surgery (the removal of the cerebellar cavernous angioma) and related headaches.  He denied having any other medical problems.

A September 2005 VA outpatient treatment record reflects that the Veteran's denied back pain or tenderness and that he had normal curvature and mobility of the back.  His extremities were also noted to be within normal limits.  In November 2005, he complained of a sharp, piercing pain over the right scapular spine for two weeks that was not alleviated by naproxen; he did not recall any specific injury.  Subsequent treatment record reflects right shoulder pain secondary to myofascial syndrome affecting the right rhomboids, right levator scapulae, right trapezius, and right proximal supraspinatus.  A March 2006 record notes that the pain started four months previously with no clear etiology and that the Veteran worked full time for the U.S. Postal Service in custodial services.  An April 2006 record notes that myofascial pain was due to repetitive job tasks in faulty postures for which the Veteran did not correct or perform tension relief techniques.  A June 2006 record notes complaints of burning pain in the right levator scapulae; it was also noted that the Veteran had a large lipoma in the right rhomboid region that was occasionally a source of a tingling sensation, but was not painful.  An October 2006 VA rheumatology consultation note reflects that the Veteran said that his right shoulder pain started in 2002 after he braced a fall with his right arm against a wall.  

A December 2007 MRI of the cervical spine showed no significant spinal canal stenosis and minimal to mild foraminal narrowing from the left C3-C4 to C6-C7.

A May 2008 VA neurology note reflects the Veteran's complaints of intense burning pain in his right upper back/shoulder occurring about twice a month.  It was noted that he had tried trigger point injections, IcyHot, and capsaicin cream without significant relief.  The assessment was right shoulder myofascial pain.

The reports of September 2010 VA examinations reflect that the Veteran said that he injured his right shoulder, left knee, neck, and low back during a fall in 2000 when he slipped on the flight deck.  He said that he reached to grab a hand rail and twisted his right shoulder, left knee, neck, and low back.  He said he was treated in sick bay for these problems.

The report of the September 2010 VA joints examination notes that an X-ray of the right shoulder showed no evidence of acute right shoulder osseous injury or degenerative disease.  A MRI of the left knee was essentially normal.  The examiner diagnosed the Veteran with right shoulder myofascitis and opined that the disability was not caused by or a result of military service.  The examiner noted that the Veteran's STRs had one mention of shoulder pain, but that follow-up records showed no complaints of shoulder aches, injury, or trauma.  The examiner also opined that there was no objective evidence of a current left knee condition and noted that there was no evidence of left knee injury or complaint during service.  

The report of the September 2010 VA spine examination notes that the Veteran had pain on range of motion of the cervical spine with tenderness on palpation.  There were left-sided muscle spasms of thoracolumbar spine along with painful motion and right-sided tenderness.  X-rays of the lumbar spine showed no evidence of significant degenerative or acute lumbar spine osseous disease.  The examiner diagnosed the Veteran with mild foraminal narrowing of the left cervical spine, C3-C4 to C6-C7 with C7 radiculopathy and opined that this diagnosis was not caused by or the result of military service.  In rendering this opinion, the examiner noted that there was no record of the Veteran being treated for any neck injury or pain during service.  The examiner also diagnosed mid-thoracic lumbar back spasms and opined that this condition was not likely caused by or a result of military service.  The rationale for this opinion was that although the Veteran was diagnosed with a muscle strain/spasm in November 2000, this type of injury is acute by definition and virtually always resolves without any additional therapy.  The examiner also noted that the acute nature of the in-service injury is further supported by the fact that the Veteran did not receive any follow-up treatment from November 2000 to his discharge in June 2003.

Left Knee

In this case, the September 2010 VA examiner indicated that there was no objective evidence of a current left knee condition, although noting that the Veteran had left knee arthralgias.  Arthralgia simply means pain in a joint.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488  (1991) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1985)).  

The facts above require the Board to address the issue of what constitutes a "disability" under VA law.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225  (1992).  The Federal Circuit has noted that two provisions of 38 C.F.R. Part 4, 38  C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a veteran seeks compensation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that in order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id. See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.  

In the present case, the Board finds that the preponderance of the evidence reflects a lack of any such underlying left knee disease or injury since filing of the August 2004 claim.  The Veteran's VA outpatient treatment records do not reflect any complaints or treatment for the left knee.  During the September 2010 VA examination, the Veteran complained of left knee pain, instability, stiffness, and weakness; however, the objective examination was largely unremarkable.  While there was some crepitus and tenderness noted, there was no deformity, clicks or snaps, grinding, instability, or other abnormality.  The radiologist's impression of the MRI was "essentially normal left knee."  Range of motion of the left knee was normal (0 to 140 degrees) without evidence of pain with active motion or with repetitive motion.  

Based upon the foregoing, the Board finds that the September 2010 VA examiner's opinion indicating that the Veteran did not have a disease or injury, as opposed to subjective sensations of pain, instability, stiffness, and weakness, to be evidence of significant probative weight indicating a lack of a current disability of the left knee.  Hence, basic entitlement to service connection under 38 U.S.C.A. § 1110 is not warranted.

Under these circumstances, although the Veteran has not specifically alleged chronic left knee disability due to undiagnosed illness, the Board has also considered the provisions 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, applicable to Persian Gulf veterans. 

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  The Board notes that the statutory delimiting date is different than the regulatory date. 

To qualify for compensation under these provisions, "Persian Gulf veteran" is defined as "a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War."  The "Southwest Asia theater of operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.117(d)(1) and (2) (2011). 

In this case, the Veteran's DD 214 does not specifically denote service in the Southwest Asia theater of operations; however, he did have naval service on the USS Bataan (LHD 5) and received the global war on terrorism expeditionary medal.  The USS Bataan was deployed from January to June 2003 (during the Veteran's service) and operated in the Mediterranean Sea and Arabian Gulf (i.e., Persian Gulf).  http://www.uscarriers.net/lhd5deploy.htm.  This evidence indicates that the Veteran is a Persian Gulf War veteran.

As noted above, the Veteran's knee pain, which he is competent to report, has not been attributed to any known clinical diagnoses.  Notwithstanding, the evidence of record does not establish the presence of knee pain manifest to a degree of 10 percent or more through objective indications, to include signs and non-medical indicators that are capable of independent verification.  The evidence of record shows that the Veterans knee pain does not produce any significant functional loss.  In this regard, the Board points out that the September 2010 VA examiner indicated that the Veteran had no instability in the left knee and that range of motion was normal even with repetitive testing.  

The Board has considered the Veteran's statements and notes that he is competent to testify to the symptoms of pain, instability, stiffness, and weakness that he noted during the September 2010 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the September 2010 VA examiner's opinion that there was no left knee disease or injury and findings that there was no functional impairment outweigh the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  Furthermore, to the extent the Veterans report that his left knee pain is due to disease or injury or undiagnosed illness, he is not competent to render such an opinion as he lacks the requisite medical knowledge and training.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left knee disability.  

Right Shoulder, Low Back, Neck, and Lipoma

As noted above, the Veteran asserts that he injured his right shoulder, low back, and neck during service.  He also asserts that the lipoma on his right upper back had its onset during service.  

In weighing the Veteran's statements, treatment records, and VA examinations of record, the Board concludes that the preponderance of the evidence is against service connection for right shoulder, low back, and neck disabilities, and a lipoma of the right upper back.  

The evidence of record shows that the Veteran had acute episodes of shoulder pain and low back pain during service; however, chronic disabilities were not shown, continuity of symptomatology has not been alleged or demonstrated, and the evidence does not otherwise indicate that the Veteran's current right shoulder and low back disabilities are related to service.  Rather, VA outpatient treatment records indicate that right shoulder myofascitis began in November 2005.  Subsequent treatment records attributed this condition to repetitive job tasks, noting that the Veteran worked in custodial services for the U.S. Postal Service, and the September 2010 VA examiner opined that this condition was not related to service.  

The Board notes that the Veteran was treated for thoracic paraspinal muscle strain/spasms twice in November 2000 during service, but he received no further treatment in service.  This tends to establish that he did not have a chronic disability.  See Savage, 10 Vet. App. at 495-96.  Furthermore, the Veteran has not alleged and the evidence does not demonstrate continuity of symptomatology.  VA outpatient treatment records have not shown ongoing treatment for this condition and the September 2010 VA examiner opined that the current low back disability is not related to service.  In rendering this opinion, the examiner explained that the symptoms the Veteran experienced in service were likely acute and unrelated to his current symptoms.  

The evidence of record also does not show that the Veteran's current neck disability and lipoma were manifested during service or are otherwise related to service.  Although the Veteran has reported that he injured his neck during a fall in 2000 and was treated at sick bay, his STRs do not reflect any such injury.  While STRs do note a fall that occurred in November 2000, the only treatment the Veteran received was for the mid and low back (as described above).  The Veteran has also asserted that the lipoma was identified in 2001 and he was told not to worry about it; however, there are no records to support this assertion.  The first documented evidence of the lipoma is the June 2006 VA outpatient treatment record - three years after discharge.  In sum, there are no records of complaints, treatment, or diagnoses related to the neck or lipoma during service, and the September 2010 VA examiner opined that these current disabilities were not related to service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993).  In this case, the September 2010 VA examiner reviewed the record, considered the Veteran's lay assertions, conducted a physical examination, and opined that right shoulder, neck, and lipoma disabilities were not related to service.  In this case, the Board finds that the September 2010 VA medical opinions are highly probative.

The Board recognizes that lay evidence must be considered when a claimant seeks disability benefits.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).  A nonprofessional is competent to report what he experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470   (1994).  In the instant case, injuries and symptomatology related to the right shoulder, low back, and neck is capable of lay observation, as well as the existence of a lump or lipoma.  Thus, the Veteran's statements regarding such injuries and symptomatology constitute competent evidence.  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In considering the lay and medical history as reported above, the Board notes that the Veteran's reports of his injuries during service and the onset of his symptomatology have been inconsistent and are not supported by the record.  For example, when he filed his original claim in August 2004, he stated that he injured his right and left knee twice during service, yet while he received treatment for his right knee, there was no mention of a left knee injury or problem.  Furthermore, when he filed his original claim, he did not mention any specific injuries to his back, neck, or shoulder.  VA outpatient treatment records show that the Veteran reported that the onset of his right shoulder pain was in November 2005 without any obvious trauma or injury - contradicting his later statements that he had injured his shoulder in 2002 and his more recent statement to the September 2010 VA examiner that he had injured the shoulder during a fall in 2000.  The Board finds that the Veteran's statements regarding his injuries and onset of symptomatology have been inconsistent and not credible.  

In summary, the preponderance of the evidence is against a finding that the above claimed disabilities were incurred in or are otherwise related to the Veteran's service.  Moreover, as there is no reliable evidence demonstrating a relationship between the claimed disabilities and service, there is no basis upon which to grant service connection. 

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet.App. 49   (1990). 


ORDER

Entitlement to service connection for left knee arthralgia, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for right shoulder myofascitis is denied.

Entitlement to service connection for mid-thoracic and lumbar back spasms is denied.

Entitlement to service connection for mild foraminal narrowing of the cervical spine, left C3-C4 to C6-C7, (cervical spine disability) is denied.

Entitlement to service connection for lipoma of the right upper back is denied.


REMAND

The Board's review of the claims file reveals that further RO action regarding the evaluation of the residual scar of the right middle finger and the claims for service connection for residuals of a twisted middle finger and for allergic rhinitis is warranted.

The Veteran asserts that he is entitled to a compensable rating for a residual scar of the right middle finger, status post laceration.  He is also seeking service connection for residuals of a twisted middle finger, which he has described as causing limited movement due to swollenness in the finger.  It is unclear whether he is asserted that this injury occurred at the same time or as a result the laceration; however, there are no STRs related to the middle finger other than those related to the laceration.  

The Veteran's STRs reflect that the Veteran was treated for a laceration of right middle finger in July 2000.  It was noted that the proximal interphalangeal (PIP) capsule was intact. He received six sutures and was given 7 days of light duty.  Seven days later, the sutures were removed and his finger was evaluated.  It was noted that there was no discharge coming from the site of the wound and he had full range of motion with adduction and abduction of the finger.  There was some redness and edema noted around the site.  The assessment was resolving laceration/healed.  An August 2000 follow-up note reflects there was no drainage or erythema.  Some mild edema/scar tissue was noted and there was a scab. The assessment was resolving laceration.  

In the Board's May 2010 remand, the Board directed the RO/AMC to schedule the Veteran for a VA examination to ascertain the manifestations and severity of his service-connected scar of the right middle finger.  The Board also directed the RO/AMC to schedule him for a VA examination to determine whether he had current residuals of a twisted middle finger attributable to an event or incidence of service.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The report of a September 2010 VA scar examination makes no reference to the service-connected scar of the right middle finger.  Rather, the examination report presents findings associated with a surgical scar on the Veteran's scalp.  The report of the September 2010 VA hand, thumb, and fingers examination reflects the Veteran's complaints of pain, limited motion, swelling, and stiffness in his right middle finger.  On objective examination, range of motion of the joints of the right middle finger were normal, however, there was objective evidence of pain.  The summary of diagnosis provided by the examiner seems to be conflicting.  At one point the examiner diagnosed the Veteran with "status post laceration left middle finger with pain mid interphalangeal joint" and later states that the associated problem with the diagnosis is status post laceration of the right middle finger.  Finally, the examiner opined that the Veteran had status post laceration left middle finger from the injury in service without objective evidence of residual dysfunction.  The examiner's rationale was that the Veteran sustained a simple laceration of his left middle finger, which healed without complications and there was no evidence of a hypertrophied scar or loss in range of motion secondary to the scar.

The September 2010 VA examinations are inadequate for two reasons.  First, the VA scar examination did not make any findings pertinent to the service-connected scar of the right middle finger and the VA hand, thumb, and fingers examination mentioned of a scar of the left middle finger, but made no mention of the scar of the right middle finger.  Hence, there are insufficient findings to evaluate the Veteran's service-connected scar of the right middle finger.  Specifically, the Board notes that the Veteran has reported pain in the finger and there is objective evidence of pain on active motion.  It is unclear, however, whether this pain is associated with the scar or another disease or injury of the right middle finger.  The Board points out that a 10 percent rating is warranted for one or two scars that are painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  Second, the VA hand, thumb, and fingers examiner clearly confused the left and right middle fingers in rendering his findings and opinions.  While this may simply be a typographical error, clarification is needed.  Hence, remand, consistent with Stegall, is warranted. 

The Veteran also asserts that he developed sinus and breathing problems during service.  STRs reflect that on a July 1999 Dental Health Questionnaire, he indicated that he had seasonal sinus problems.  This was also noted in a separate July 1999 record, although treatment was not rendered.  In July 2000, the Veteran complained of shortness of breath associated with a racing or fluttering heartbeat.  The assessment was anxiety.  In February 2002, he denied shortness of breath during a medical evaluation for respiratory protection.  On September 2002 and March 2003 Risk Assessment Questionnaire Worksheets, he denied experiencing any shortness of breath with moderate continuous exercise.  In January 2003, he complained of shortness of breath associated with a viral syndrome.

In the Board's May 2010 remand, the Board directed the RO/AMC to schedule the Veteran for a VA examination to determine whether he had current sinus or breathing disorder related to service.  The report of the September 2010 VA nose, sinus, larynx, and pharynx examination notes that the Veteran had no history of sinusitis, asthma, allergic rhinitis, or other breathing conditions.  The Veteran reported that his nose was always clogged. The examiner diagnosed the Veteran with allergic rhinitis and opined that this condition was not related to service.  The examiner noted that the Veteran had a "viral syndrome" in January 2003, but there is no evidence that this became chronic or developed into another condition.  The examiner's rationale for his or her opinion was that there was no evidence of the Veteran being diagnosed or treated for allergic rhinitis, nasal congestion, or any other sinus or breathing condition during his service.

The Board points out that the September 2010 VA nose, sinus, larynx, and pharynx examiner failed to consider or discuss the July 1999 dental record noting that the Veteran had seasonal sinus problems or the July 1999 STR noting his complaints of sinus problems.  Hence, the September 2010 VA examination is inadequate and a remand, consistent with Stegall, is warranted. 

In addition, the evidence reflects that the Veteran receives ongoing treatment at the Sepulveda Vet Center.  The claims file includes VA outpatient treatment records dated from June 2005 to February 2008 and from May to December 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain and associate with the claims file any outstanding records of treatment for the Veteran at a VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should also obtain from the Sepulveda Vet Center or any other VA facility, all outstanding records of evaluation and/or treatment for the Veteran.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of his service-connected scar of the right middle finger.  All indicated tests and studies are to be performed.  Upon examination and review of the record, the examiner should describe all symptomatology due to the Veteran's service-connected disability.  Specifically, the examiner should note whether the Veteran experiences any pain associated with the service-connected scar.

3.  The RO/AMC should schedule the Veteran for a VA examination to determine whether the Veteran has current disability of the right middle finger (other than the service-connected scar) attributable to an event or incidence in service.  All indicated tests and studies should be performed, and clinical findings should be reported in detail.  The claims file should be made available to the examiner.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran currently has residuals from a twisted right middle finger in service or residuals (other than the scar) from the laceration of the right middle finger. 

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed. 


4.  The RO/AMC should schedule the Veteran for a VA examination to determine if current allergic rhinitis was incurred in or is otherwise attributable to service.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's allergic rhinitis is related to service to include the any in-service manifestations thereof. 

In rendering the above opinion, the examiner should consider and discuss the July 1999 Dental Health Questionnaire in which the Veteran reported seasonal sinus problems and the July 1999 STR in which the Veteran reported having sinus problems and difficulty breathing.  A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

5.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


